The President.
The plea is certainly sufficient, and if the Act of 1786 were material in the case, the plaintiff' might have set forth the time of Thornton's death in his replication, by way of avoiding the bar relied upon by the defendant. What would have been the opinion of the Court upon the operation of that Act, if the time of the death had been stated in the replication, need not be mentioned. The replication is certainly faulty, and containing the first slip, the District Court did right in reversing the judgment, and in setting aside the pleadings subsequent to thepiea.
We are also of opinion, that' the judgment of the *197County Court is erroneous, there being no issue joined in the cause.
Judgment of the District Court affirmed.(1)

 Taylors v. Hustin, Hite’s heirs v. Wilson, 2 Hen. & Munf. 161, 268-285. 288. Totty’s ex. v. Donald & Co. 4 Munf. 430.